DETAILED ACTION
Summary 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a first Office Action on the merits.
Claims 26-45 are currently pending.

Claim Objections
Claims 26-28, 30, 31, 33-35, 37-39, and 41 are objected to because of the following informalities:  
In claim 26, line 6, please amend “their respective symbol values” to recite “respective symbol values”;
In claim 27, lines 1 and 3, please amend “the plurality of discrete symbols” to recite “the plurality of symbols”;
Re claim 28, line 2, please amend “LFSR” to recite “Linear Feedback Shift Register (LFSR)”;
In claim 30, line 7, please amend “with their corresponding integer position” to recite “with corresponding integer position”;
In claim 31, lines 1-2, please amend “estimating the axes of further degrees of freedom” to recite “estimate axes of further degrees of freedom”;
In claim 33, lines 1-3, please amend “wherein static, dynamic, inter-frame, and/or intraframe information, constraints and heuristics are used to reduce position vector decode complexity and/or increase reliability” to recite “wherein static, dynamic, at least one of inter-frame and intraframe information, constraints and heuristics are used to at least one of reduce position vector decode complexity and increase reliability”;
In claim 34, lines 2-3, please amend “the grid pattern is usable to compensate for systematic interpolation errors introduced by pattern-related bias, and/or bias caused by known errors detected in the decode process” to recite “the grid pattern is used to compensate for at least one of systematic interpolation errors introduced by pattern-related bias, and bias caused by known errors detected in the decode process”;
In claim 35, line 6, please amend “their respective symbol values” to recite “respective symbol value”;
In claim 37, lines 1-2, please amend “wherein the imaging device further comprises multiple sensors and/or the reference scale further comprises multiple scales” to recite “wherein at least one of multiple the imaging device further comprises sensors and the reference scale further comprises multiple scales”;
In claim 38, lines 1-4, please amend “wherein the grid pattern is configured to act as both the reference scale and a motor element such as the stator grid of a Sawyer motor, inch-worm drive, or motion actuator system, and/or wherein the image device is further configured to act as motion actuator” to recite “wherein at least one of the grid pattern is configured to act as both the reference scale and a motor element such as the stator grid of a Sawyer motor, inch-worm drive, or motion actuator system, and wherein the image device is further configured to act as motion actuator”;
In claim 39, line 5, please amend “their respective symbol values” to recite “respective symbol values”;
In claim 41, line 1, please amend “the plurality of discrete symbols” to recite “the plurality of symbols”;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31, 38, 42, and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31, lines 3-4, recite the limitation “calibration of mechanical characteristics of the imaging device such as optical path lengths, lens focal length, or other dimensional factors”.  The phrase “such as” renders the claim indefinite as it fails to point out what is included or excluded by the claim language.  For purpose of examination, the limitation has been interpreted as “calibration of mechanical characteristics”.
Claim 38, lines 2-3, recite the limitation “a motor element such as the stator grid of a Sawyer motor, inch-worm drive, or motion actuator system”. The phrase “such as” renders the claim indefinite as it fails to point out what is included or excluded by the claim language.  For purpose of examination, the limitation has been interpreted as “a motor element”.
Claim 40 recites the limitation "the position code values" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For purpose of examination, “the position code values” has been interpreted as “the symbol values”.
Claim 41 recites the limitation "the position code values" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For purpose of examination, “the position code values” has been interpreted as “the symbol values”.
Claim 42 recites the limitation "every position code value used and its bit-reversed value " in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purpose of examination, the limitation has been interpreted as “every symbol value and every symbol value’s bit-reversed value”.

Allowable Subject Matter
Claims 26-30, 32-37, 39-41, and 43-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: LAPSTUN, US 2010/0086236 discloses a method of decoding a position coding pattern, comprising a plurality of symbols in a grid pattern and each symbol represents a symbol value [abstract] [0026]-[0033].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876